Citation Nr: 0806848	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  01-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a heart disorder 
claimed as cardiomyopathy, to include as due to exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had periods of active service from July 1966 to 
June 1969, and from May 1971 to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied service 
connection for a heart disorder, claimed as cardiomyopathy.  

In November 2002, the veteran testified at a Travel Board 
hearing.  In October 2003, the Board remanded this case.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

2.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and a heart disorder to include cardiomyopathy.  

3.  A heart disability was not manifest during service and 
was not manifest within one year of separation, and current 
heart disability, cardiomyopathy, is not attributable to 
service.


CONCLUSION OF LAW

A heart disorder to include cardiomyopathy may not be 
presumed to be the result of herbicide exposure during active 
military service, was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCA letters dated in February 2004, December 2004, and 
February 2005, fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letters were not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in May 2005 and May 2006.  If there 
is VCAA deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007); see also Simmons 
v. Nicholson, 487 F. 3d 892 (2007).  In Sanders, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim and the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination and an expert medical opinion was obtained to 
include an addendum.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  Likewise, his wife as a lay person 
cannot provide a competent opinion regarding diagnosis and 
causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve a simple diagnosis.  See Jandreau.  
In fact, an expert medical opinion has been obtained.  The 
claimant and his wife are not competent to provide more than 
simple medical observations.  They are not competent to 
provide diagnoses in this case nor are they competent to 
provide a complex medical opinion regarding the etiology of 
the claimed disability.  See Barr.  Thus, the lay assertions 
are not competent or sufficient.  


Service Connection on the Basis of Exposure to Herbicides

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service. No condition other 
than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

The veteran served in the Republic of Vietnam during the 
Vietnam era, and is therefore presumed to have been exposed 
to Agent Orange or other herbicide agents during that time.  
The veteran has provided written contentions alleging 
exposure to Agent Orange.  He has also submitted periodical 
evidence addressing dioxin exposure, however, as noted below, 
the presumptive disorders are limited to the ones in the 
statute.  

However, a heart disorder to include cardiomyopathy is not 
among the diseases specified in 38 U.S.C.A. § 1116(a).  Based 
on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  

Accordingly, a heart disorder to include cardiomyopathy may 
not be presumed to have been incurred during active military 
service due to herbicide exposure including Agent Orange 
exposure and service connection is not warranted for that 
claimed disability on that basis.  

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  


Service Connection on a Direct Basis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, cardiovascular disease will be presumed to have 
been incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, supra.

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reflect that on November 10, 
1984, it was noted that the veteran had no prior known 
history, but was found to have occasional beats of premature 
ventricular contractions (PVCs) while he was under anesthesia 
while undergoing arthroscopic surgery.  On November 12, 1984, 
it was further noted that the postoperative electrocardiogram 
(EKG) showed continuing PVCs.  On November 20, 1984, 
increased PVC frequency was documented during the daytime 
hours.  It was noted that there was a rare episode secondary 
to atrioventricular (AV) block during his sleep.  The August 
1985 discharge examination revealed that the heart evaluation 
was normal.  Sitting blood pressure reading was 130/92.  

Post-service, in December 1999, the veteran underwent an 
echocardiogram which was abnormal.  The initial assessment 
was congestive heart failure, secondary to cardiomyopathy, 
probably dilated nonischemic cardiomyopathy.  Another noted 
possibility was acute viral myocarditis.  The diagnosis was 
made by a Fellow of the American College of Cardiology 
(FACC), S.G., M.D.  In a September 2000 letter, Dr. G. 
indicated that the veteran had presented with severe 
cardiomyopathy, which on further evaluation, was diagnosed as 
nonischemic primary cardiomyopathy with ejection fraction of 
about 15 percent.  

In December 2000, the veteran was afforded a VA examination 
and the examiner consulted with a VA cardiologist.  The 
examiner indicated that the claims file was reviewed.  It was 
noted that the veteran had been admitted to hospitalization 
in December 1999 with a diagnosis of cardiomyopathy and 
congestive heart failure.  His ejection fraction of 15 
percent was noted.  In reviewing the records, it was 
indicated that the veteran had an episode of arrhythmia while 
he was in service.  The examiner stated that in reviewing the 
veteran's inservice EKGs with the VA cardiologist, there was 
no evidence of anything consistent with cardiomyopathy at 
that time.  In further reviewing the record, the veteran had 
not had any heart problems in the intervening 15 years.  
There was no evidence of significant coronary artery disease 
or hypertensive disease.  There was a preceding history of a 
viral illness the previous fall.  Altogether this history was 
consistent with an acute onset of recent origin within the 
few months prior to the veteran presenting himself to the 
hospital in December of the prior year of his cardiomyopathy.  

Therefore, it was the examiner's opinion, that the 
cardiomyopathy was not associated with any inservice health 
problem.  The cardiomyopathy and the disability subsequent to 
it were not likely to be due to anything that occurred during 
service.  Rather, it was most likely due to a viral illness.  

In November 2003, another letter was received from Dr. G.  
With regard to the etiology of the veteran's cardiomyopathy, 
he stated that the exact etiology remained uncertain, but the 
list of potential causes was fairly long and included a 
previous episode of viral myocarditis.  Dr. G. indicated that 
the veteran did provide some records from his illness during 
service in the late 1960's and early 1970's which 
demonstrated a prolonged febrile illness which required a 
week long hospitalization and no clear etiology.  Dr. G. 
stated that it was theoretically possible that the veteran 
may have had a viral illness at that time that could have 
caused myocarditis, although the available records could not 
clearly establish such a diagnosis.  Based on the physician's 
knowledge of the natural history of the diagnosis of 
idiopathic cardiomyopathy, he believed that it was quite 
likely that the disease process started fairly early and the 
disease was relatively asymptomatic or minimally symptomatic 
before it became severely symptomatic.  

In a February 2005 letter, Dr. G. indicated that 
cardiomyopathy does not suddenly occur.  Generally, the 
condition requires months or years to reach a level of 
severity resulting in an ejection fraction of only 15 
percent.  In a June 2005 letter, Dr. G. stated that he had 
extensively reviewed available records of the veteran and it 
was his opinion that the veteran's illness in 1984, which 
included nonspecific dysrhythmia, was as likely as not the 
earliest manifestation of his current nonischemic 
cardiomyopathy.  

Due to the conflicting opinions of the VA examiner and Dr. 
G., the Board requested a medical expert opinion.  The Board 
requested an opinion on the following question:  

After a complete review of the claims file, is it is 
more likely than not, less likely than not, or at 
least as likely as not, that the veteran's current 
heart disability, diagnosed as nonischemic 
cardiomyopathy, was initially manifested during 
service.  Please note that the term "at least as 
likely as not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a conclusion is 
so evenly divided that it is as medically sound to 
find in favor of causation as it is to find against 
causation.  Please comment on the inservice findings 
as well as the post-service findings, to include the 
December 2000 VA examination report as well as the 
letters of Dr. G.  

In May 2007, the VA medical expert, who is a chief of a 
cardiology section, opined that the veteran's currently 
diagnosed non-ischemic cardiomyopathy was less likely than 
not initially manifest during service.  The facts were 
discussed.  The veteran was noted to have occasional PVCs at 
the time of arthroscopic surgery in November 1984.  At that 
time, the veteran had no clinical evidence of congestive 
heart failure.  His ejection fraction was not known.  There 
were no symptoms of heart failure or abnormalities in 
physical examination on the veteran's 1985 discharge 
examination.  After developing symptoms of heart failure in 
1999, the veteran underwent testing that including an 
echocardiogram which showed evidence of cardiomyopathy with 
severely reduced left ventricular ejection fraction.  He had 
normal coronary arteries on angiography.  

The medical expert explained his opinion.  He indicated that 
PVCs are extremely common and have been reported to occur in 
patients with and without heart disease.  Of adult males, 
less than 60 percent will exhibit PVCs during a 24 hour 
holter monitoring study.  Although PVCs occur at a greater 
frequency in patients with heart disease, the mere presence 
of PVCs does not denote the presence of heart disease.  PVCs 
do not have a proportionate relationship to cardiomyopathy.  
In other words, patients with no dysfunction may have PVCs 
while patients with significant dysfunction may have only 
occasional PVCs.  Although patients with idiopathic dilated 
cardiomyopathy may remain asymptomatic for a variable amount 
of time prior to clinical symptoms, it would be unusual for 
an untreated patient with severe left ventricular dysfunction 
to be asymptomatic and have no abnormal clinical signs for 
more than 10 years prior to presentation with the first 
episode of congestive heart failure.  

In July 2007, an addendum was provided.  The medical expert 
discussed Dr. G.'s opinion letters.  The VA medical expert 
agreed with Dr. G. with regard to the fact that the veteran 
had a febrile illness during service for which no clear cause 
was found, that it was theoretically possible that the 
febrile illness could have triggered myocarditis, and that 
the available records could not clearly establish such a 
diagnosis.  

The VA medical expert indicated that those points raised the 
valid possibility that a viral myocarditis could have led to 
the veteran's cardiomyopathy, but, as pointed out by Dr. G., 
it was theoretically possible and there was no proof that 
this caused the cardiomyopathy.  One of such episodes 
occurred in November 1966 and his discharge diagnosis was 
upper respiratory infection.  In the rest of his statement, 
Dr. G. rightly pointed out that a patient may remain 
asymptomatic for some time and even several years prior to 
overt clinical manifestation of heart failure.  Although that 
statement is true, in the VA medical expert's opinion, it was 
less likely than not that the veteran suffered from a 
cardiomyopathy as a result of febrile illness he had in 1966 
or in the early 1970's.  

Further, he stated that additional evidence pointed to the 
lack of presence of cardiomyopathy that early in the veteran.  
Specifically, the veteran underwent treadmill exercise ECG 
testing in March 1985.  At that time, his physical 
examination was reported as normal.  He was able to exercise 
on a Bruce protocol for 7 minutes.  This was the equivalent 
to approximately 8 METS of workload.  No arrhythmia was 
noted.  The reason for termination of the test was noted to 
be achievement of a heart rate of 184 beats per minute, 
rather than any symptoms of shortness of breath.  Although 
his exercise capacity was reduced, it was not indicative of 
significant heart disease.  His chest ray reports from May 
26, 1971 and July 31, 1974, were reported as normal without 
any notation of increased heart size.  Of the available 
evidence, there was no mention of any evidence of enlarged 
heart size, which might be a marker of dilated nonischemic 
cardiomyopathy.  

Taking into account all of the above, while the VA medical 
expert agreed with Dr. G. that patients with nonischemic 
cardiomyopathy might be asymptomatic for a variable period of 
time from several months to several years, it was within the 
realm of possibility.  However, the VA medical expert opined 
that the bulk of evidence in this case made it less likely 
than not that the veteran's cardiomyopathy was initially 
manifest during service.  This opinion took into account the 
fact that there was no evidence of symptoms or signs of heart 
failure, lack of abnormalities on physical examination, lack 
of evidence of cardiomegaly on chest x-rays, and the 
veteran's performance on the treadmill exercises stress test 
in 1985.  

Thus, in this case, the opinions of the VA examiner as well 
as the VA cardiology expert conflict with the opinion of Dr. 
G.  The Board must weigh the credibility and probative value 
of the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  The level of training, education, and 
experience of the person conducting the examination is a 
factor that, if the Board affords more or less weight to the 
report because of that reason, must be thoroughly explained 
in its decision.  See Cox v. Nicholson, No. 03-1671 (U.S. 
Vet. App. Jan. 19, 2007).

All of the examiners, as medical professionals, are 
competent.  All reviewed the records.  

The Board finds that the opinion of the VA cardiology expert 
is the most probative opinion of record.  The Board 
acknowledges the expertise of Dr G.; however, his opinion is 
outweighed by the VA expert opinion because the VA expert 
reviewed the records, explained the salient facts, provided 
medical support, and, significantly, explained why he 
disagreed with the portion of Dr. G.'s opinion in which he 
related the veteran's heart disorder to service.  The VA 
expert pointed to the various treadmill and x-ray reports and 
described why they showed that the veteran did not have heart 
disease as early as service.  Dr. G. indicated that it was as 
likely as not the heart disease began in service due to the 
nature of cardiomyopathy, that is, that it takes months or 
years to reach a level of severity resulting in an ejection 
fraction of only 15 percent.  However, there is a difference 
between several months and many years.  He did not indicate 
why the veteran's heart disease was present from service 
onward.  However, the VA expert explained that heart disease 
was not present at that time.  Dr. G. did not address those 
negative tests.  As such, his opinion is not as complete as 
the opinion of the VA expert, which is additionally supported 
by the VA examiner's medical opinion.  

Thus, the Board attaches the most probative value to the VA 
cardiology expert's opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, included 
review of the claims file, and it is the most complete 
medical opinion of record.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.)  Thus, 
in sum, the most probative evidence of record establishes 
that heart disease is not related to service nor was it 
present within one year thereof.  

Further, there is no competent medical evidence attributing 
the veteran's heart disability to dioxin exposure.  As noted, 
the veteran has submitted some general informational articles 
on dioxin exposure.  Medical treatise evidence can provide 
important support when combined with the pertinent opinion of 
a medical professional.  Similarly, medical treatise evidence 
could "discuss [] generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, 
the aforementioned information is simply too general to make 
a causal link more than speculative in nature, or to outweigh 
the specific medical evidence in this case which is directly 
pertinent to the veteran.

In sum, the most probative competent evidence does not 
establish that the veteran's current heart disability began 
in service or within one year of separation.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a heart disorder claimed as 
cardiomyopathy, to include as due to exposure to herbicides 
is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


